DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-23 and 33, in the reply filed on April 28, 2021 is acknowledged.
Claims 24-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 28, 2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 20-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burke et al (U.S. Patent Publication No. 2017/0159186).
	In the case of claim 1, Burke teaches forming a nuclear fuel cladding tube formed of an inner layer made of metal, an intermediate layer formed directly on the inner layer comprised of fiber tows/yarn and a first coating/outer layer on the intermediate layer (Abstract and Pages 2-3 
	The method of Burke comprised covering the inner layer/tube 23 with a ceramic fiber yarn in the form of ceramic carbide fibers/tows which were applied directly to the inner layer 23 to form the intermediate layer 29 (Page 3 Paragraph 0023 and Figure 2). After forming the intermediate layer a first coating/outer layer 35 was applied to bind the intermediate layer 29 to the inner layer/tube 23 (page 3 Paragraph 0028 and Figure 2).
	As for claim 2, Burke teaches that the outer layer/first coating 39 was made from a Cr alloy in the form of FeCrAl (Page 3 Paragraph 0028).
	As for claims 3 and 4, Burke teaches that the outer layer/first coating 39 was applied by cold spraying (Page 4 Paragraph 0029).
	As for claim 20, Burke teaches that the intermediate layer/ceramic fiber yarn layer had a thickness of 200 to 600 microns (Page 3 Bottom of Paragraph 0023) which was within the claimed range of 100 to 600 microns.
	As for claim 21, Burke teaches that the tube wall/inner layer 23 had a thickness in the range of 100 to 300 (Page 2 Bottom of Paragraph 0022) which was within the claimed range of 100 to 1000 microns.
	As for claims 22 and 23, Burke teaches that the ceramic yarn/tow was comprised of silicon carbide fibers and was applied to the tube/inner layer by braiding or winding the yarn/tow around the tube/inner layer (Page 3 Paragraph 0024-0025).

Claim Rejections - 35 USC § 103





The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Burke et al.
	The teachings of Burke as it applies to claim 1 have been discussed previously and are incorporated herein.
	As for claim 7, Burke does not teach that the first coating/outer layer 35 had a thickness of 1 to 20 microns but does teach that the coating 35 had a thickness of about 20 microns to several millimeters (Page 3 Bottom of Paragraph 0028) which overlapped with the required ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See section 2144.05.I of the MPEP.
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”
	Furthermore, Burke teaches that the fibers employed in the taught invention exhibited high strength and stiffness in order to provide mechanical support during normal operating temperatures and above (Page 3 Middle of Paragraph 0023).
	Therefore, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have determined optimal densities for the yarn/tows of Burke through routine experimentation in order for the intermediate layer to exhibit sufficient strength and stiffness during operating conditions that the cladding is used in.

Claims 5, 6, 8-18 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Burke et al as applied to claims 1 and 3 above, and further in view of Wolfe et al (U.S. Patent Publication 2018/0294062).
	The teachings of Burke as it applies to claims 1 and 3 have been discussed previously and are incorporated herein.

	Wolfe teaches a process for forming metallic coatings on the surfaces of nuclear fuel claddings (Abstract) wherein the coatings were applied by magnetron sputtering, pulsed laser deposition and cold spray (Page 7 Bottom of Paragraph 0068).
	Based on the teachings of Wolfe, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have applied the first coating/outer layer of Burke by magnetron sputtering or pulsed laser deposition instead of cold spraying because these were all known method in the art for depositing metallic coatings on the surface of a nuclear fuel cladding and therefore one of ordinary skill would have had a reasonable expectation of success in the substitution.
	As for claims 8 and 16, Burke does not teach having further comprised applying a second coating to cover the first coating/outer layer and further having applied a third coating to cover the second layer.
	Wolfe teaches a multilayer coating applied to the surfaces of nuclear fuel cladding components which provides a corrosion protective coating to the cladding (Abstract and Pages 1-2 Paragraphs 0013-0014 and 0029). Wolf teaches that suitable surfaces to deposit the multilayer coating included zirconium based alloys, FeCrAl and SiC (Pages 2-3 Paragraph 0030). The multilayer coating of Wolf comprised a bond coating to improve adhesion and metal oxides (Page 3 Paragraphs 0031-0032 and 0039).
	Based on the teachings of Wolfe, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have applied the multilayer coating 
	As for claim 9, Wolfe teaches that the second coating/bond coating comprised chromium (Cr), niobium (Nb) and oxides thereof (Page 3 Paragraph 0039).
	As for claim 10, Wolfe teaches that the second coating/bond coating had a thickness of greater than 1 micron (Page 3 Paragraph 0039), which overlapped with the claimed range of 1 to 50 microns. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See section 2144.05.I of the MPEP.
	As for claims 11-15 and 18, as was discussed previously, Burke teaches that the first coating/outer layer was applied by thermal deposition/cold spray process and Wolfe further teaches that the second and third coatings were deposited by cold spraying, thermal/hot spraying, pulsed laser deposition, and magnetron sputtering (Page 7 Paragraph 0068).
	As for claim 17, Wolfe teaches that the third coating comprised chromium (Cr), niobium (Nb) and oxides thereof (Page 3 Paragraphs 0031-0032).
	In the case of claim 33, it is rejected based on the teachings of Burke in view of Wolfe for the reasons discussed previously in the rejections of claims 1, 2, 5, 7-11, 19, 20, 22 and 23.

Conclusion
	Claims 1 through 23 and 33 have been rejected. Claims 24 through 32 are withdrawn. No claims were allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P WIECZOREK whose telephone number is (571)270-5341.  The examiner can normally be reached on Monday - Friday, 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571)272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL P WIECZOREK/Primary Examiner, Art Unit 1712